Notice of Pre-AIA  or AIA  Status
1.       The present application is being examined under the pre-AIA  first to invent provisions.                             
   Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.        Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirillov et al. (Panoptic segmentation, arXiv:1801.00868v3 [cs. CV] 10 April 2019, pages 1-10, IDS) in view of Cohen et al. (US 2021/0027471) 
         Regarding claims 10 and 14 Kirillov disclose panoptic image segmentation (Kirillov page 1, Abstract lines 1-2, Fig. 1 d and page 3, right-column paragraph 3, lines 1-2) comprising:
          performing semantic segmentation and object detection on an input image, wherein the object detection generates a plurality of bounding boxes associated with an object in the input image (Kirillov Fig. 1 b-c and page 1, right column lines 1-8 [description of Fig. 1 which shows sematic segmentation and object detection [instance segmentation] which generates plurality of bounding boxes)
         selecting a bounding box from among the plurality of bounding boxes ();
         mapping at least one of the bounding boxes in the plurality of bounding boxes other than the bounding box to the bounding box based on similarity between the at least one of the bounding boxes and the bounding box to generate a mask assignment for the object, the mask assignment defining a contour of the object (FIG. 2 page 4, paragraph 4.1 segmentation matching, Kirillov shows mapping at least one of the bounding boxes in the plurality of bounding boxes other than the bounding box to the bounding box based on similarity between the at least one of the bounding boxes and the bounding box to generate a mask assignment for the object, the mask assignment defining a contour of the object by matching ground truth with predicted bounding box and also note: page 8, paragraph Instance segmentation and )   
       comparing the mask assignment with results of the semantic segmentation to produce a refined mask assignment for the object (Fig. 1c show fusing/summing  object mask of the instance segmentation with class labels of semantic segmentation which obviously corresponds to comparing the mask assignment with results of the semantic segmentation to produce a refined mask assignment for the object and also note: page 3, paragraph 3 Panoptic Segmentation Format/ sub-paragraph Confidence score); and page 8, paragraphs Instance segmentation and Semantic segmentation)
       outputting a panoptic segmentation of the input image that includes the refined mask assignment for the object (Fig. 1d shows panoptic segmentation).
         In the same field of endeavor Cohen disclose performing semantic segmentation and object detection on an input image, the object detection generates a plurality of bounding boxes associated with an object in the input image (Cohen paragraph 0107 disclose semantic segmentation and instance segmentation [i.e. object detection] and object mask neural network and in paragraph 0104 Fig. 4, Cohen shows object selection  system generates an object mask of the query  object  utilizing neural network. The object selection system can provide bounding box to an object mask neural network, which generates the mask for the detected query object. If multiple bounding box are provide the object selection system can utilize object mask neural network to generate multiple object masks from the multiple bounding boxes (e.g. one object mask for each instance of the detected query object, This obviously corresponds to performing semantic segmentation and object detection on an input image, the object detection generates a plurality of bounding boxes associated with an object in the input image )
          selecting a query bounding box from among the plurality of bounding boxes (Cohen Fig. 4 paragraph 0104 paragraph 0104 Fig. 4, Cohen shows object selection system generates an object mask of the query object utilizing neural network. The object selection system can provide bounding box to an object mask neural network, which generates the mask for the detected query object. If multiple bounding box are provide, the object selection system can utilize object mask neural network to generate multiple object masks from the multiple bounding boxes (e.g. one object mask for each instance of the detected query object, This obviously corresponds to performing semantic segmentation and object detection on an input image, the object detection generates a plurality of bounding boxes associated with an object in the input image. This obviously corresponds selecting a query bounding box from among the plurality of bounding boxes) and 
          mapping at least one of the bounding boxes in the plurality of bounding boxes other than the query bounding box to the query bounding box based on similarity between the at least one of the bounding boxes and the query bounding box to generate a mask assignment for the object, the mask assignment defining a contour of the object (Cohen Fig. 4 paragraph 0104 Cohen shows object selection system generates an object mask of the query object utilizing neural network. The object selection system can provide bounding box to an object mask neural network, which generates the mask for the detected query object. If multiple bounding box are provide, the object selection system can utilize object mask neural network to generate multiple object masks from the multiple bounding boxes (e.g. one object mask for each instance of the detected query object. This obviously corresponds to mapping at least one of the bounding boxes in the plurality of bounding boxes other than the query bounding box to the query bounding box based on similarity between the at least one of the bounding boxes and the query bounding box to generate a mask assignment for the object, the mask assignment defining a contour of the object). 
          Regarding claim 1, Kirillov disclose deep learning in page 3, paragraph Multitasking learning left column, disclose deep learning which obviously corresponds to neural network and 
Cohen further difference between claim 1 and claims 10/14. 
         a neural network module perform semantic segmentation and object detection on an input image, wherein the object detection generates a plurality of bounding boxes associated with an object in the input image (Cohen paragraph 0107 disclose semantic segmentation and instance segmentation [i.e. object detection] and object mask neural network and in paragraph 0104 Fig. 4, Cohen shows object selection system generates an object mask of the query object utilizing neural network. The object selection system can provide bounding box to an object mask neural network, which generates the mask for the detected query object. If multiple bounding box are provide the object selection system can utilize object mask neural network to generate multiple object masks from the multiple bounding boxes (e.g. one object mask for each instance of the detected query object) and
        a fusion module including instructions that when executed by the one or more processors cause the one or more processors to (Cohen paragraphs 0104 and 0107 Cohen paragraph 0107 disclose semantic segmentation and instance segmentation [i.e. object detection] and object mask neural network i.e. fusion of instance-semantic segmentation):
        select a query bounding box from among the plurality of bounding boxes; map at least one of the bounding boxes in the plurality of bounding boxes other than the query bounding box to the query bounding box based on similarity between the at least one of the bounding boxes and the query bounding box to generate a mask assignment for the object, the mask assignment defining a contour of the object (Cohen paragraph 0107 disclose semantic segmentation and instance segmentation [i.e. object detection] and object mask neural network and in paragraph 0104 Fig. 4, Cohen shows object selection  system generates an object mask of the query  object  utilizing neural network. The object selection system can provide bounding box to an object mask neural network, which generates the mask for the detected query object. If multiple bounding box are provide the object selection system can utilize object mask neural network to generate multiple object masks from the multiple bounding boxes (e.g. one object mask for each instance of the detected query object. This  corresponds to select a query bounding box from among the plurality of bounding boxes; map at least one of the bounding boxes in the plurality of bounding boxes other than the query bounding box to the query bounding box based on similarity between the at least one of the bounding boxes and the query bounding box to generate a mask assignment for the object, the mask assignment defining a contour of the object).
          Therefore it would have been obvious to one of ordinary skill in the art, before  the claimed invention was filed  to  perform semantic segmentation and object detection on an input image, select a query bounding box from among the plurality of bounding boxes, map at least one of the bounding boxes in the plurality of bounding boxes other than the query bounding box to the query bounding box based on similarity between the at least one of the bounding boxes and the query bounding box to generate a mask assignment for the object, the mask assignment defining a contour of the object, map the mask assignment with results of the semantic segmentation to produce a refined mask assignment for the object and outputting a panoptic segmentation of the input image that includes the refined mask assignment for the object. as shown by combination of Kirillov and Cohen because such a system unifies semantic and instance segmentations to provide coherent scene segmentation.  
           Regarding claims 2 and 15 Kirillov disclose panoptic segmentation of the input image includes, for each pixel in the input image, a semantic class identifier and an instance identifier (Fig. 1. Panoptic segmentation, semantic segmentation (per pixel class labels) and instance segmentation (per object mask and class label). Per pixel class labels and per object mask labels corresponds to ids).   
   
          Regarding claims 3, 11 and 16 Kirillov disclose perform the semantic segmentation and the object detection include instructions perform the semantic segmentation and the object detection in parallel and the system operates in real time with respect to a frame rate of an imaging system that produces the input image (Kirillov disclose deep learning in page 3, paragraph Multitasking left column, and multitasking can obviously perform instance-semantic segmentations (Fig. 1) in parallel. Providing the power of the conventional processor and given bandwidth it would be obvious to perform the task of sematic-instance (Fig. 1) segmentations in real-time.
          Regarding claims 4, 12 and 17 Kirillov neural network module to perform the semantic segmentation and the object detection include instructions to perform the semantic segmentation and the object detection using a convolutional neural network (Fig. 1 disclose semantic segmentation and object detection Fig. 1 b-c and page 3, left column, paragraph Multitasking learning disclose deep learning which obviously corresponds to CNN).
          Regarding claims 5-6, 13 and 18-19 Cohen fusion module to select a query bounding box from among the plurality of bounding boxes include instructions to select the query bounding box from among the plurality of bounding boxes (Cohen Fig. 4, paragraphs 0104 and 0107).  Cohen has not explicitly disclose select query bounding boxes using non-maximum suppression (NMS) algorithm. However NMS algorithm is conventional for selection of objects with highest confidence such as shown by Kirillov in page 8, left column paragraph Instance segmentation. NMS algorithm reject the bounding box with low confidence).

         Regarding claims 7 and 20, Kirillov has not explicitly disclose input image is in RGB format.   However it would be obvious to capture input image of Kirillov  in RGB (Fig, 1) because image capture in RGB format conventional.  
         Regarding claim 8, Kirillov system can obviously be integrated with a vehicle (Fig. 1) to detect and recognize object on the road as the image in Fig. 1 shows scene of the road).
          Regarding claim 9 Kirillov has not explicitly disclose vehicle is autonomous. However as shown in Fig. 1 of Kirillov shows scene segmentation and recognition of the road therefore it would be obvious to use the system of Kirillov on the autonomous vehicle).
                                     Communication
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is 571-272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
ISHRAT I. SHERALI
Examiner
Art Unit 2667

 May 2, 2022